     Case 2:19-cv-01204-KJD-BNW Document 21 Filed 07/28/20 Page 1 of 2




1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                 ***
9     BRIT FANUEL AUGBORNE, III,                   Case No. 2:19-cv-01204-KJD-BNW

10                                     Petitioner, ORDER
11           v.
12
      BRIAN WILLIAMS, et al.,
13
                                   Respondents.
14

15          On April 28, 2020, this court granted in part respondents’ motion to dismiss
16   certain claims in Brit Fanuel Augborne, III’s pro se 28 U.S.C. § 2254 habeas corpus
17   petition as unexhausted and/or conclusory (ECF No. 15). The court directed petitioner
18   to either: (1) inform this court in a sworn declaration that he wishes to dismiss this
19   petition without prejudice in order to return to state court to exhaust his unexhausted
20   grounds; OR (2) file a motion for a stay and abeyance, asking this court to hold his
21   federal petition in abeyance while he returns to state court to exhaust his unexhausted
22   grounds.
23          In response to the court’s order, Augborne filed several motions (ECF Nos. 16,
24   18, 19). He states that he never received the motion to dismiss, and therefore, he never
25   had an opportunity to respond. He states that he asked the High Desert State Prison
26   mail room to produce the legal mail receipt to show that the motion to dismiss was
27   delivered to him, but they could not. He also attaches a signed affidavit in support of this
28   contention (see ECF No. 18, pp. 9-10). He asks for an opportunity to respond to the
                                                  1
     Case 2:19-cv-01204-KJD-BNW Document 21 Filed 07/28/20 Page 2 of 2




1    motion to dismiss. Respondents oppose, pointing to the certificate of service that

2    indicates that respondents served the motion via U.S. Mail on Augborne at his address

3    of record (ECF No. 20). They further argue that while Augborne appears to take the

4    position that he did in fact exhaust his state-court remedies, the state-court record does

5    not support that position. Id.

6           Out of an abundance of caution, Augborne will have an opportunity to file and

7    serve a response to the motion to dismiss. The court defers a decision on the pending

8    motions until it reviews the full briefing on the motion to dismiss.

9           IT IS THEREFORE ORDERED that respondents re-serve a copy of the motion to

10   dismiss and exhibits on petitioner.

11          IT IS FURTHER ORDERED that petitioner file his opposition to the motion to

12   dismiss, if any, within 30 days of the date of service of the motion to dismiss.

13          IT IS FURTHER ORDERED that respondents have 14 days from the date of

14   service of the opposition to file a reply in support of their motion to dismiss, if any.

15

16

17                  July
            DATED: 27    27,
                      July   2020 June 2020.
                           202029

18

19                                                      KENT J. DAWSON
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                    2
